DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 6/17/2022, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 6/17/2022, has been entered.  The claim amendments overcome the previous 112(b) rejection of claims 1 and 9. 

Claim Status
Claims 1-18 are pending with claims 1-15 being examined and claims 16-18 are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (“Fluorescence and Colorimetric Chemosensors for Fluoride-Ion Detection”, 2014, Chemical Reviews, 114, 10, 5511-5571; hereinafter “Zhou”; already of record on IDS filed 10/27/2020) in view of Rudkevich (“Calixarene-based Nanomaterials”, 2007, Calixarenes in the Nanoworld, 151-172; hereinafter “Rudkevich”) as evidenced by reference Thiampanya et al (“Azocalix[4]arene Strapped Calix[4]pyrrole: A Confirmable Fluoride Sensor”, 2012, Organic Letters, 14, 16, 4050-4053; hereinafter “Thiampanya”; already of record on IDS filed 10/27/2020). 
Regarding claim 1, Zhou teaches a probe (Zhou; pp 5521; a fluoride sensor) comprising an azo-calixarene complexed with an anion (Zhou; pp 5521; Fig. 22; A fluoride sensor based on 1,3-di-p-nitrophenylazocalix[4]-arene-calix[4]pyrrole 50… addition of F−).
Zhou does not teach a method of sensing or capturing carbon dioxide, the method comprising using the probe to sense or capture carbon dioxide. 
However, Rudkevich teaches an analogous art of a method of sensing or capturing carbon dioxide (Rudkevich; pp 165-166; CO2 smoothly reacts with amines at ordinary conditions to yield carbamates… the α-NH2 group of 17 react with CO2), the method using a probe comprising a calixarene complex (Rudkevich; pp 166; calixarene 17; examiner notes that the calixarene 17 comprises the NH2 group as seen in Fig. 8-8) to sense or capture carbon dioxide (Rudkevich; pp 166; the α-NH2 group of 17 react with CO2).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the calixarene complex of Zhou to comprise the NH2 to capture or sense carbon dioxide as taught by Rudkevich, because Rudkevich teaches that the calixarene crystals selectively absorbed CO2 (Rudkevich; pp 155). 
Regarding claim 2, modified Zhou teaches the method according to claim 1, wherein the anion is a fluoride ion or a carbonate ion (Zhou; pp 5521; 1,3-di-p-nitrophenylazocalix[4]-arene-calix[4]pyrrole 50… solution of 50 changes from light orange to light sky blue upon addition of F−).
Regarding claim 8, modified Zhou teaches the method according to claim 1, wherein the azo-calixarene is an azo-calix[4]arene (Zhou; pp 5521; Fig. 22; A fluoride sensor based on 1,3-di-p-nitrophenylazocalix[4]-arene-calix[4]pyrrole 50).
Regarding claim 9, modified Zhou teaches the method according to claim 1, wherein the azo-calixarene is a compound of formula (I):

    PNG
    media_image1.png
    572
    379
    media_image1.png
    Greyscale

Image 1. The formula (I) taught by Zhou comprising 1,3-di-p-nitrophenylazocalix[4]-arene-calix[4]pyrrole 50 indicating R1 – R8. 
wherein R1 is selected from the group consisting of hydrogen, an optionally substituted C1-C10 alkyl, an optionally substituted C2-C10 alkenyl, an optionally substituted C2-C10 alkynyl, NR11R12, an optionally substituted C5-C10 aryl and an optionally substituted 3 to 10 membered heteroaryl (Zhou; pp 5521; Fig. 22; Image 1; examiner notes R1 is a C6 aryl substituted with an NO2 group); 
R2 is selected from the group consisting of hydrogen, an optionally substituted C1-C10 alkyl, an optionally substituted C2-C10 alkenyl, an optionally substituted C2-C10 alkynyl, a halogen, OH, (CR9R10)aSO2OR9, (CR9R10)aSO2NR9R10, NO2, (CR9R10)aPO2OH, (CR9R10)aCOOR9, (CR9R10)aSS(CR9R10)bCOOR9, (CR9R10)aNR9R10 and N=NR9 (Zhou; pp 5521; Fig. 22; Image 1; examiner notes R2 is hydrogen); 
R3 and R4 are each independently selected from the group consisting of hydrogen, an optionally substituted C1-C10 alkyl, an optionally substituted C2-C10 alkenyl, an optionally substituted C2-C10 alkynyl, (CR9R10)aNR9R10, (CR9R10)aOR9, (CR9R10)aCOR9, (CR9R10)aCOOR9, (CR9R10)aCONR9R10, (CR9R10)aSO2OR9, (CR9R10)aCOO(CR9R10)bOR9, (CR9R10)aCOO(CR9R10)bCOR9 and (CR9R10)aCOO(CR9R10)bSR9 (Zhou; pp 5521; Fig. 22; Image 1; examiner notes R3 is a hydrogen and R4 is (CR9R10)aCOR9 wherein R9 is hydrogen and R10 is hydrogen); 
R5, R6, R7 and R8 are each independently selected from the group consisting of hydrogen, a halogen, an optionally substituted C1-C10 alkyl, an optionally substituted C2-C10 alkenyl and an optionally substituted C2-C10 alkynyl (Zhou; pp 5521; Fig. 22; Image 1; examiner notes R5 and R6 is hydrogen); 
the or each R9 and R10 are independently selected from the group consisting of hydrogen, an optionally substituted C1-C10 alkyl, an optionally substituted C2-C10 alkenyl, an optionally substituted C2-C10 alkynyl, NR11R12, an optionally substituted C5-C10 aryl and an optionally substituted 3 to 10 membered heteroaryl; 
wherein said optionally substituted C5-C10 aryl or optionally substituted 3 to 10 membered heteroaryl is unsubstituted or substituted with one or more substituents selected from the group consisting of an optionally substituted C1-C10 alkyl, an optionally substituted C2-C10 alkenyl, an optionally substituted C2-C10 alkynyl, a halogen, OR11, NO2, CN, COOR11 and NR11R12 (Zhou; pp 5521; Fig. 22; Image 1; examiner notes R1 is a C6 aryl substituted with an NO2 group);
a and b are each independently an integer between 0 and 6; and 
m is an integer between 1 and 8 (Zhou; pp 5521; Fig. 22; Image 1; m is 1); n is an integer between 0 and 7 (Zhou; pp 5521; Fig. 22; Image 1; n is 1); and p is an integer between 1 and 4 (Zhou; pp 5521; Fig. 22; Image 1; p is 2); wherein the total of (m+n)xp is an integer between 4 and 8 (Zhou; pp 5521; Fig. 22; Image 1; examiner notes m, n, and p are 1, 1, and 2, respectively, thus (1+1)x2 equals 4 and the limitation is met); 
or a salt, solvate or tautomeric form thereof.  Examiner notes that R11 and R12 are not required because R9 and R10 are hydrogen atoms and the optionally substituted aryl is substituted with NO2-.  Further, “wherein said optionally substituted C1-C10” is not required, because R1 is interpreted as the aryl.  
Regarding claim 10, modified Zhou teaches the method according to claim 9, wherein R1 is an optionally substituted C5-C10 aryl or an optionally substituted 3 to 10 membered heteroaryl (Zhou; pp 5521; Fig. 22; Image 1; examiner notes R1 is a C6 aryl substituted with an NO2 group).
Regarding claim 11, modified Zhou teaches the method according to claim 10, wherein R1 is a C5-C10 aryl or a 3 to 10 membered heteroaryl wherein the aryl or heteroaryl are substituted with COOR11 and/or NO2 (Zhou; pp 5521; Fig. 22; Image 1; examiner notes R1 is a C6 aryl substituted with an NO2 group).
Regarding claim 12, modified Zhou teaches the method according to claim 9, wherein R3 is selected from the group consisting of hydrogen, an optionally substituted C1-C10 alkyl, an optionally substituted C2-C10 alkenyl and an optionally substituted C2-C10 alkynyl (Zhou; pp 5521; Fig. 22; Image 1; examiner notes R3 is a hydrogen).
Regarding claim 13, modified Zhou teaches the method according to any one of claims 9, wherein R5 and R6 are each independently selected from the group consisting of hydrogen, an optionally substituted C1-C10 alkyl, an optionally substituted C2-C10 alkenyl and an optionally substituted C2- C10 alkynyl (Zhou; pp 5521; Fig. 22; Image 1; examiner notes R5, R6 are hydrogen).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Rudkevich, as evidenced by reference Thiampanya et al (“Azocalix[4]arene Strapped Calix[4]pyrrole: A Confirmable Fluoride Sensor”, 2012, Organic Letters, 14, 16, 4050-4053; hereinafter “Thiampanya”; already of record on IDS filed 10/27/2020). 
Regarding claim 3, modified Zhou teaches the method according to claim 1, with the probe. 
Modified Zhou does not teach wherein the probe comprises at least 1 mole of the anion for each mole of azo-calixarene. 
However, Thiampanya teaches an analogous art of a probe (Thiampanya; Abstract) wherein the probe comprises at least 1 mole of the anion for each mole of azo-calixarene (Thiampanya; pp 4052; the stoichiometry of the 1·F- complex was determined by the mole ratio plot which clearly showed that at least two species of complexes (1:1 and 2:1 (anion/ligand)).  It would have been obvious to one of ordinary skill in the art to have modified the azo-calixarene of modified Zhou to comprise the at least 1 mole of the anion (F-) for each mole of azo-calixarene as taught by Thiampanya, because Thiampanya teaches that the 
Regarding claim 4, modified Zhou teaches the method according to claim 1, wherein the azo-calixarene complexed with the anion is dissolved in a solvent (Zhou; pp 5521; Fig. 22; In CH3CN, the color of a solution of 50 changes from light orange to light sky blue upon addition of F-; examiner indicates that CH3CN is the solvent for the azo-calixarene complexed with the anion).  
Regarding claim 5, modified Zhou teaches the method according to claim 4, wherein the amount of the azo-calixarene dissolved in the solvent comprises a concentration of between 1 x 10-3 and 0.1 mol dm-3 of the azo-calixarene (Zhou; pp 5521; This signaling system can be used to detect F− in the concentration range from 1 × 10−3 to 3 × 10−6 M without any significant interference from other anions; examiner notes that the stoichiometry of the azo-calixarene and F- anions have a mole ratio of 1:1 as taught by evidentiary reference Thiampanya discussed above in claim 3, thus the concentration of azo-calixarene is the same as the F- concentration). 
Regarding claim 6, modified Zhou teaches the method according to claim 4, wherein the amount of the anion dissolved in the solvent comprises a concentration of between 1 x 10-3 and 0.1 mol dm-3 of the anion (Zhou; pp 5521; This signaling system can be used to detect F− in the concentration range from 1 × 10−3 to 3 × 10−6 M without any significant interference from other anions).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Rudkevich, and in further view of Kumar et al (Calixarenes based materials for gas sensing applications: a review, 2017,  Journal of Inclusion Phenomena and Macrocyclic Chemistry, 88, pp 129-158; hereinafter “Kumar”).  
Regarding claim 7, modified Zhou teaches the method according to claim 1.  
Zhou does not teach wherein the probe comprises a solid.
However, Kumar teaches an analogous art of a probe comprising calixarene (Kumar; Abstract; calixarenes to enable the detection, monitoring, and quantification of hazardous gases or pollutants) wherein the probe comprises a solid (Kumar; pp 133; a sensitive calix[4]arene-based dye immobilized over a test paper).  It would have been obvious to one of ordinary skill in the art to have modified the probe of Zhou to comprise a solid as taught by Kumar, because Kumar teaches that paper is easy-to-prepare and is a short-response-time testing system (Zhou-Lee; pp 5513).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Rudkevich, and in further view of Kim et al (“Spectrophotometric and Electrochemical Study of Cu2+-Selective Azocalix[4]arene Bearing p-Carboxyl group”, Bull. Korean Chem. Soc., 2013, 34, 11, 3377-3380; already of record). 
Regarding claim 14, modified Zhou teaches the method according to claim 9, wherein the azo-calixarene is a compound of formula (II) (Zhou; pp 5521; Fig. 22; Image 1; examiner notes that m is 1)
Examiner does not teach wherein m is an integer between 4 and 8.
However, Kim teaches an azo-calixarene (Kim; Abstract; p-CAC) wherein the azo-calixarene is a compound of formula (II) wherein m is an integer between 4 and 8 (Kim; pp 3377; Scheme 1; tetraazo(p-carboxy)phenyl calix[4]arene, p-CAC; examiner notes that Kim teaches the formula (II) wherein m’s integer is 4).  It would have been obvious to one of ordinary skill in the art to have modified the formula (II) taught by Zhou to have an integer of between 4 and 8 for m as taught by Kim, because Kim teaches that the structure of p-CAC has the ability to selectively sense metal ions (Kim; pp 3378).
Regarding claim 15, modified Zhou teaches the method according to claim 14, wherein the azo-calixarene is a compound of formula (III) or (VIII) (Zhou; pp 5521; Fig. 22; 1,3-di-p-nitrophenylazocalix[4]- arene-calix[4]pyrrole 50; examiner notes formula (VIII) is taught in Fig. 22). 

Response to Arguments
Applicant’s arguments filed, 6/17/2022, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798